Citation Nr: 0706694	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-14 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on May 22, 2004, at a non-VA 
hospital.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Tuscaloosa, 
Alabama.


FINDINGS OF FACT

1.  The veteran is service connected for type II diabetes 
mellitus with non-proliferative diabetic retinopathy, with a 
current rating of 20 percent.  

2.  A prudent layperson would not have reasonably viewed the 
visit as an emergency or thought a delay would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses have not 
been met.  38 U.S.C.A. §§ 1725 (West 2002); 38 C.F.R. §§ 
17.120, 17.1000-1008 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

May 22, 2004, emergency room records report the veteran 
arrived in the emergency room in a wheelchair, and he sought 
treatment for right knee pain.  The veteran complained of 
chronic knee pain that had become "worse the last 4 or 5 
days," getting to the point where he could not bear weight 
on the knee.  See emergency department note; emergency 
department (intake) record.  Dorsalis pedis and posterior 
tibial pulses were noted to be present, and the veteran had 
good movement and sensation to his toes.  Id.  Additionally, 
vital signs were stable, and the veteran was noted to be in 
no acute distress.  See emergency department note.  An x-ray 
of the knee was conducted, and a patella spur was noted.  See 
x-ray report.  The veteran was discharged from the emergency 
room the same day, prescribed Lortab and Motrin, and 
diagnosed with right knee pain with degenerative joint 
disease.  See emergency department note.  

The evidence includes no record of VA authorization of the 
non-VA treatment, the treatment was not for a service-
connected disability, and the veteran does not have a 100 
percent total and permanent rating.  Nevertheless, 
reimbursement for unauthorized medical expenses may be made 
pursuant to 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 
17.1000-1003 (2006).  In this case, the veteran's claim was 
denied on the basis that a prudent layperson would not have 
reasonably viewed the visit as an emergency or thought a 
delay would have been hazardous to life or health.  The 
evidence of record indicates that the other requirements of 
38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are arguably all 
met (sought treatment in a hospital emergency room, enrolled 
in the VA health care system and received VA medical services 
within the 24-month period preceding the non-VA treatment, 
financially liable to the provider of the emergency 
treatment, no non-VA health care coverage, and, arguably, the 
VA facility was not feasibly available since, according to 
the veteran, it is closed on weekends and does not have an 
emergency room).  Additionally, although the original 
decision reported that the veteran's claim was not timely 
filed (the regulations provide 90 days from the date of 
emergency care), the evidence of record includes a June 2004 
Alabama Department of Veterans Affairs fax transmittal sheet 
reporting transmittal of the claim and a copy of the bill.  
Consequently, the decision rests on whether a prudent 
layperson would have reasonably viewed the visit as an 
emergency.

The evidence of records indicates that the veteran's claim 
should be denied.  38 C.F.R. § 17.1002 requires that 
reimbursement be only granted when treatment is for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  The regulation states that this standard would be 
met if there were an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity, including 
severe pain, that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  Although the 
veteran has stated that he felt a delay would be hazardous to 
life or health, See May 2005 Form 9, the decision hinges on 
what the "prudent layperson would think," rather than 
uniquely the veteran.  Nothing in the record indicates that 
the veteran's condition was placing his health in serious 
jeopardy, impairment, or dysfunction, and it would not be 
reasonable to believe as such.  Chronic knee pain does not 
rise to the level of "hazardous to life or health," and 
there is nothing in the record that indicates that the 
veteran could not have waited until Monday to seek treatment.  
Consequently, the Board must deny the veteran's claim for 
reimbursement.  

Evidence in the claims file shows that the veteran received 
October 2004 correspondence providing notice as to what 
specific evidence was needed to decide his claim.  In 
December 2004, the veteran was provided a copy of the 
original decision.  The veteran was subsequently provided 
notice as to the applicable regulations in an April 2005 
notice letter and the April 2005 Statement of the Case, in 
accord with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court of Appeals for Veterans Claims found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)  

The Board finds that the VA has ultimately provided all 
notice required by § 5103(a).  Therefore, any failure to make 
a specific request in a notice letter is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.      


ORDER

Reimbursement for the cost of medical expenses incurred on 
May 22, 2004, at a non-VA hospital is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


